RESTRICTED UNIT AWARD AGREEMENT

UNDER THE AMENDED AND RESTATED
ALLIANCE PARTNERS COMPENSATION PLAN

          You have been granted restricted Units under the Amended and Restated
Alliance Partners Compensation Plan (the “Plan”), as specified below, in
connection with your 2000 award under the Plan:

          Participant (“you”): David Brewer

          Amount of Award (to be
          converted to Restricted Units):   $500,000.00

          Date of Grant:    December 31, 2000

          Vesting Commencement Date:    January 31, 2001

          In connection with your grant of restricted Units, you, Alliance
Capital Management Holding L.P. and Alliance Capital Management L.P.
(“Alliance”) agree as set forth in this agreement (the “Agreement”).  The Plan
provides a description of the terms and conditions governing restricted Units. 
If there is any inconsistency between the terms of this Agreement and the terms
of the Plan, the Plan’s terms completely supersede and replace the conflicting
terms of this Agreement.  All capitalized terms have the meanings given them in
the Plan, unless specifically stated otherwise in the Agreement.  The restricted
Units granted under this Agreement are referred to in the Agreement as the
“Restricted Units.”

          1.       Restrictions.  Until restrictions lapse as described in
Paragraph 2, you may not sell, transfer, pledge or otherwise assign or dispose
of any Restricted Units.

          2.       Vesting of Restricted Units. (a) Except as provided in
Paragraph 2(b) below, restrictions will lapse with respect to the Restricted
Units in equal annual installments during the applicable Vesting Period (as
defined below), with restrictions as to the first such installment lapsing on
the first anniversary of the Vesting Commencement Date set forth above, and
restrictions as to the remaining installments lapsing on the subsequent
anniversaries of the Vesting Commencement Date, provided in each case that you
are employed by a Company on such anniversary.  The Vesting Period is as set
forth in the following table, based on your age as of December 31, 2000:

 

 

Your Age   As of December 31, 2000

--------------------------------------------------------------------------------

Vesting Period

--------------------------------------------------------------------------------

Up to and including 47 8 years 48 7 years 49 6 years 50-57 5 years 58 4 years 59
3 years 60 2 years 61 1 year 62 or older Fully vested at grant

 

          (b)  If your employment with the Companies terminates due to death or
Disability, restrictions on any remaining Restricted Units that you hold as of
the date of your termination shall immediately lapse.

          3.       Forfeitures.   If your employment with the Companies
terminates for reasons other than death or Disability, you will immediately
forfeit all of your rights and interests in any Restricted Units as to which
restrictions have not previously lapsed, unless the Committee determines, in its
sole discretion, to accelerate the vesting of those Restricted Units.

          4.       Unit Certificates.  Your Restricted Units will be held for
you by Alliance.  After your Restricted Units have vested, a certificate for
those Units will be released to you.

          5.       Distributions.  Any distributions paid by Alliance Capital
Management Holding L. P. in connection with Restricted Units (whether or not
vested) will be paid directly to you.

          6.       Section 83(b) Election.  You agree not to make an election
under section 83(b) of the Code with respect to your Restricted Units unless,
before you file the election with the Internal Revenue Service, you (i) notify
the Committee of your intention to file the election, (ii) furnish the Committee
with a copy of the election to be filed and (iii) pay (or make satisfactory
arrangements for paying) the necessary tax withholding amount to Alliance in
accordance with Section 8.

          7.       Tax Withholding.  If the Committee determines that any
federal, state or local tax or any other charge is required by law to be
withheld with respect to the Restricted Units, the vesting of Restricted Units,
or an election under Section 83(b) of the Code (a “Withholding Amount”) then, in
the discretion of the Committee, either (a) prior to or contemporaneously with
the delivery to you of Restricted Units, you agree to pay the Withholding Amount
to Alliance in cash or in vested Units that you already own (which are not
subject to a pledge or other security interest), or a combination of cash and
such Units, having a total fair market value equal to the Withholding Amount;
(b) Alliance Capital Management Holding L.P. will retain from any vested
Restricted Units to be delivered to you that number of Units having a fair
market value, as determined by the Committee, equal to the necessary Withholding
Amount; or (c) if Restricted Units are delivered without the payment of the
Withholding Amount under either clause (a) or (b) above, you agree promptly to
pay the Withholding Amount to Alliance on at least seven business days notice
from the Committee either in cash or in vested Units  that you already own
(which are not subject to a pledge or other security interest), or a combination
of cash and such Units, having a total fair market value equal to the
Withholding Amount.  You agree that if you do not pay the Withholding Amount to
Alliance or make satisfactory payment arrangements as described above, Alliance
may withhold any unpaid portion of the Withholding Amount from any amount
otherwise due to you.

          8.       Adjustments in Authorized Units.  In the event of a
partnership restructuring, extraordinary distribution or similar event, the
Committee has the sole discretion to adjust the number of Restricted Units in
accordance with the Plan.

          9.       Administration.  It is expressly understood that the
Committee is authorized to administer, construe, and make all determinations
necessary or appropriate to the administration of the Plan and this Agreement,
all of which shall be binding upon you.  The Committee is under no obligation to
treat you or your award consistently with the treatment provided for other
participants in the Plan.

          10.     Miscellaneous.

          (a)      This Agreement does not confer upon you any right to
continuation of employment by a Company, nor does this Agreement interfere in
any way with a Company’s right to terminate your employment at any time.

          (b)      This Agreement will be subject to all applicable laws, rules,
and regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

          (c)      This Agreement will be governed by, and construed in
accordance with, the laws of the state of New York (without regard to conflict
of law provisions).

          (d)      This Agreement and the Plan constitute the entire
understanding between you and the Companies regarding this award.  Any prior
agreements, commitments or negotiations concerning this award are superseded. 
This Agreement may be amended only by another written agreement, signed by both
parties.

          BY SIGNING BELOW, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS
DESCRIBED ABOVE AND IN THE PLAN.

          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed effective as of December 31, 2000.

Alliance Capital Management L.P.
By: Alliance Capital Management Corporation, General Partner

 

Participant

 

/s/ David Brewer                       
David Brewer

 

 